Nicor Inc.
Form 10-K
                                                          Exhibit 10.67




















The Tropical Companies
U.S./Satellites/Vessels Incentive Compensation Plan








SUMMARY PLAN DOCUMENT














































Revised May 1, 2007
 
 
    This is a confidential document.  Distribution is restricted to Company
Officers, Directors, and Participants only.

--------------------------------------------------------------------------------


The Tropical Companies
U.S./Satellites/Vessels Incentive Compensation Plan
SUMMARY PLAN DOCUMENT

--------------------------------------------------------------------------------




I.  
PLAN OBJECTIVE



The Tropical Companies U.S./Satellites/Vessels Compensation Incentive Plan, also
referred to, as the "plan" is open to all employees of Tropical Shipping
including satellite locations, Canada and all Tropical Shipping vessel
personnel.  This plan excludes any employees eligible to participate in the
Sales Incentive Plan or the Port Incentive Plan.


The objective of the plan is to encourage and reward employees for efforts that
result in increased Company Operating Income and achievement of specified unit
goals and achievement of corporate key objectives.




II.  
HISTORY OF PLAN



The Tropical Companies have offered incentive plans to management since 1986 and
to a select portion of the employee population since 1988.  This plan contains
multiple levels of participation, and was developed from several previous plans,
namely:  The Tropical Companies Incentive Compensation Plan, last revised in
1998, and The Tropical Companies Annual Incentive Compensation Plan, last
revised in 1998.




III.  
PLAN DESCRIPTION



The plan design consists of the following categories of performance
criteria:  “Company Operating Income”, “On-Time Vessel Arrival”, “Documentation
Accuracy”, “Port Direct Profit”, “Trade Operating Income” and “Seven Seas Total
Operating Profit”.   These performance criteria are further defined on page 3 of
this document.


The plan is divided into six different levels of participation, based upon
salary grade level within the organization.  A Bonus Target is assigned to each
level of participation.  The Bonus Target represents an estimated percentage of
salary of which an employee is eligible to earn under the plan.  Each level’s
bonus target is then weighted between the performance criteria of the company
performance, on-time vessel arrival”, “documentation accuracy”, “port direct
profit”, “trade operating income” and “seven seas operating income”.







  1
 

--------------------------------------------------------------------------------

 





Un-graded positions may participate in Levels 1-5 at the discretion of the
President, but will otherwise participate in Level 6.  Any position that
qualifies for participation in Level 1-6 of this plan, but that is participating
in another Incentive Plan is specifically excluded from this plan.




  PARTICIPATION


Employees of Tropical Shipping, Canada, and Vessels are eligible to participate
in this incentive plan, at a defined participation level.


New hires and transfers are eligible to participate in the plan provided that
the hire or transfer occurs prior to October 1 of the plan year.  Employees
hired or transferred on or after October 1 will be eligible to participate in
the following year.


Employees participating in any Tropical incentive plan, at any level, who
transfers to a qualifying position in this plan with a different target award,
will have their year end results pro-rated between the plans, in accordance with
the length of time they participated in each respective plan.


PERFORMANCE CRITERIA


The plan design consists of these performance criteria:


 

 
Company Operating Income
Company Operating Income is developed through the budgeting process, and the
index is defined and approved by the Officer Compensation Committee of the Board
of Directors.
 
 
On-time Vessel Arrival
 
 
 
This measures on-time vessel arrival for all vessels based on the proforma
schedule with established tolerances by each destination.  The tolerance ranges
from 1 to 4 hours.




--------------------------------------------------------------------------------



  Documentation Accuracy
This measures the accuracy of Tropical's Bills of Lading, invoices and manifest
for all Northbound, Southbound and Inter-island shipments documented in T-Link,
plus manual information from Thompson Line.  Percentage of accuracy is based on
errors in issued BOL, invoices and adds to manifest divided by the number of
jobs.
 
  Port Direct Profit
 
This measure reflects total revenues less all operating expenses and total
allocated depreciation expenses for a specific Port.
 
  Trade Operating Income This measure reflects total revenues less all operating
expenses and all depreciation expenses for a specific Trade.
 
  Canada DOM Direct Operating Margin for Canada Trade.
 
 
Seven Seas Operating Income
This measure reflects total revenues less all operating expenses for Seven Seas.



At the beginning of each plan year, as a result of the Company’s budgeting
process, a threshold, target, and maximum level of performance is established
for each performance criteria.  Measurement indexes are prepared for each
designated objective, which are determined as part of the management strategic
planning process.


Based on actual year-end results, these indexes will provide a scaled bonus
award as a percentage of the target award for each performance criteria.  The
"Company Operating Income" will be the same for all participating plan levels
and will be approved by the Officer Compensation Committee of the Board of
Directors.  Monthly results of all incentive objectives will be posted
electronically throughout the company to communicate year to date performance to
the employees.




IV.  
RULES FOR PAYMENT OF FINAL AWARDS



 §  
Performance Criteria will be established at the beginning of each calendar
year.  Each performance criteria will have an index, against which the results
of the objective are measured.  Each index will have a threshold, target and
maximum award amount.



 §  
No awards are paid for any performance that falls below the threshold
performance level or above the maximum performance level.  Further, no prorating
shall occur between each incremental step within the index.  A result that lies
between two increments, shall be considered to have been achieved at the lower
increment.



§  
Additionally, no awards will be paid when the " Company Operating Income"
results fall below 70% of the budgeted " Company Operating Income".



1

--------------------------------------------------------------------------------


§  
Final Incentive calculations must be reviewed on the Human Resources Information
System by the appropriate manager and participant and changes communicated to
Human Resources by the deadline specified each year.





V.  
ADMINISTRATION



Administration of the plan is the responsibility of the Officer Compensation
Committee, which is appointed by the Board of Directors.  The plan is
administered electronically through the Variable Compensation Module in
PeopleSoft.


At the beginning of each plan year (calendar year) the overall plan design, the
"Company Operating Income" and the “Cost Management Indexes”, for all Level 1
participants will be reviewed and approved by the Officer Compensation
Committee.  After these initial approvals are received, the Compensation &
Benefits Manager will be responsible for preparing and communicating the various
incentive levels and targets to participating employees and managers.


At the end of the plan year, final results are approved by the Officer
Compensation Committee.  Human Resources will perform systematic calculation of
final incentive awards and provide results for manager review in accordance with
the dates set forth in the Annual Planning Schedule.  Employees must remain
actively employed up to the date the award payments are issued by the company to
maintain eligibility.  Awards to employees who separate from employment prior to
this time may only be made at the discretion of the President.


Calculation of payments is based on MIP Adjusted Gross, which is defined as base
wages paid during the plan year, and excluding incentives, allowances or stock
options.  For all plan levels, outstanding merit or promotional increases not
submitted and applied by December 31, will not be taken into consideration when
calculating award payments.


Record keeping for the plan involves the recording of accruals, verification of
final awards, and processing of award payment disbursements.  This is the
responsibility of the Human Resources Director and the Compensation & Benefits
Manager.


All expenses of the plan, including incentive award payments, are paid from the
general assets of Tropical Shipping or its subsidiaries.


Interpretation of this plan is at the discretion of the President.  Changes to
the plan will be made with the approval of the Officer Compensation
Committee.  Termination of this plan may occur at any time, with the approval of
the Officer Compensation Committee.

2 
 

--------------------------------------------------------------------------------

 
